Citation Nr: 0728522	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  03-34 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hearing loss of the right ear. 

2.  Entitlement to an initial compensable evaluation for 
otitis media of the right ear. 

3.  Entitlement to an initial compensable evaluation for 
tympanic membrane perforation of the right ear. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a 0 percent rating for otitis media of the right 
ear, a 0 percent rating for tympanic membrane perforation of 
the right ear, and a 0 percent rating for hearing loss of the 
right ear.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  The Board notes that the 
veteran's December 2003 VA Form 9 Appeal will be considered 
timely.


FINDINGS OF FACT

1.  The veteran's hearing acuity is no worse than Level III 
in the right ear and no worse than Level I in the left ear. 

2.  The veteran's otitis media of the right ear is productive 
of periodic drainage, but not aural polyps.

3. The maximum schedular evaluation for perforation of the 
tympanic membrane of the right ear has been assigned.






CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hearing loss of the right ear are not met.  See 38 U.S.C.A. § 
1155 (West 2002) 38 C.F.R. §§ 4.85, 4.86 (2006). 

2.  The criteria for an initial compensable rating for otitis 
media of the right ear have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 4.87, Diagnostic Code 6200 (2006).

3.  The criteria for an initial compensable rating for 
perforation of the tympanic membrane of the right ear have 
not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.87, Diagnostic Code 6211 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  
A letter dated in August 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The August 2005 letter informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  It is also noted that the September 
2003 Statement of the Case and April 2005 Supplemental 
Statement of the Case articulated the criteria for a higher 
rating and an analysis of the evidence.  Further, since the 
claims for an increased rating are being denied, the matter 
of the assignment of effective dates is moot. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA medical records are in the file.  All records 
identified by the veteran as relating to these claims have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran with a VA examination in January 
2002.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disabilities since he was last examined.  
See 38 C.F.R. § 3.327(a) (2006).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  In addition, the Board 
would like to note that the veteran was scheduled for a VA 
examination on June 17, 2004.  The veteran failed to report 
for this examination. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2006).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2006). 

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2006).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, 
here, the veteran timely appealed the ratings initially 
assigned for the service-connected disabilities within one 
year of the notice of the establishment of service connection 
for it, VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claims when his disabilities may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided. 
 See 38 C.F.R. § 4.14 (2006).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  
1.  Entitlement to an initial compensable evaluation for 
hearing loss of the right ear. 

The veteran's right ear hearing loss disability has been 
rated 0 percent disabling effective July 27, 2000, the date 
of the receipt of his claim.  The veteran seeks a higher 
rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2006).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, the test results discussed below do 
not meet the numerical criteria for such a rating.  Thus, the 
veteran's hearing loss of the right ear is to be rated by the 
usual method. 

A January 2002 VA audiological summary report of examination 
for organic hearing loss reflects puretone thresholds as 
follows:


HERTZ



1000
2000
3000
4000
RIGHT
35
30
55
50
LEFT
40
50
55
60
The average decibel loss was 42.5 for the right ear and 51.25 
for the left ear.  Speech recognition ability was 80 percent 
for the right ear and 92 percent for the left ear. 

Using Table VI in 38 C.F.R. § 4.85, the veteran received a 
numeric designation of III for the right ear.  The pertinent 
question, then, is what designation to assign to the 
nonservice-connected left ear.

The method for evaluating unilateral hearing loss was amended 
after the veteran filed his claim. 38 U.S.C.A. § 1160 was 
amended by the Veterans Benefits Act of 2002, Pub. L. 107-
330, Title I, Section 103, 116 Stat. 2821, effective December 
6, 2002.  Prior to the December 6, 2002 effective date, 
compensation was payable for the combinations of service-
connected and nonservice-connected disabilities specified in 
paragraphs (a)(1) through (a)(5) of that section as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.383(a)(3) (2000) provided 
that total deafness in one ear as a result of service-
connected disability and total deafness in the other ear as a 
result of nonservice-connected disability is for special 
consideration under that section.  Also of note are the 
provisions of 38 C.F.R. § 4.85(f) (2000) which indicated that 
where service connection is in effect for hearing impairment 
in only one ear, the auditory acuity in the nonservice-
connected ear is considered to be normal unless there is 
profound deafness in that ear.  38 C.F.R. § 4.85(f) further 
provided that a non-service-connected ear will be assigned a 
Roman numeral designation of "I," subject to the provisions 
of § 3.383.  There is no indication that willful misconduct 
was involved in the claimant's nonservice-connected left ear 
hearing loss.  However, he does not have total deafness in 
the nonservice-connected ear.  Therefore, under the prior 
version of the law, since only the veteran's right ear is 
service-connected and he is not totally deaf in his left ear, 
the hearing acuity of his left ear is considered normal.  
VAOPGCPREC 32-97; see also Boyer v. West, 11 Vet. App. 477, 
479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 (2000).  
Accordingly, a designation of Level "I" is assigned for his 
left ear.  When applied to Table VII, the numeric 
designations of "I" for one ear and a "III" for the other 
translates to a zero percent evaluation.

38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.  In particular, the phrase 
"total deafness" in the nonservice-connected ear was changed 
to "deafness."  If the service-connected ear is 10 percent or 
more disabling, the deafness of the nonservice-connected ear 
(whether total or partial) is considered in assigning the 
proper rating.  Congressional documents concerning enactment 
of Pub. L. 107-330 indicate that the intention was to 
overrule Boyer and allow VA to consider the hearing 
impairment of the nonservice-connected ear when assigning a 
rating.  See Senate Report 107-234 (August 1, 2002).  38 
C.F.R. § 3.383 has been amended to incorporate the changes to 
38 U.S.C.A. § 1160, and the amendment was retroactively 
effective to December 6, 2002.  See 69 Fed. Reg. 48,148 
(August 9, 2004).

As noted in the supplementary information accompanying the 
regulatory amendment, "deafness" is not currently defined in 
VA regulations except in reference to the severest degrees of 
hearing loss.  See 69 Fed. Reg. 48,148 (August 9, 2004).  
Dorland's Medical Dictionary, 28th edition, defines 
"deafness" as "lack of the sense of hearing, or profound 
hearing loss."  Moderate loss of hearing is often called 
hearing loss.  Id.  VA noted that while Congress intended to 
eliminate the requirement of total deafness in both ears 
before applying the paired organ exception, a veteran must 
have a specified degree of hearing loss independently ratable 
in the service-connected ear, i.e., 10 percent or more, 
before nonservice-connected hearing disability in the other 
ear can be considered for compensation.

The audiological evaluation show that the veteran has a 
hearing loss disability in the non-service-connected left ear 
at a Level "I" as defined by VA regulations.  38 C.F.R. § 
3.385.  However, to have an independently compensable hearing 
loss disability in the service-connected ear, the veteran 
would have to be assigned a numeral designation of at least 
X.  See Table VII.  Since the highest numeral designation for 
the veteran's right ear is III, then he does not have 
sufficient hearing loss in the service-connected right ear to 
warrant considering the impaired hearing in the nonservice-
connected left ear when rating his disability.  The 
nonservice-connected ear is therefore assigned a level I.

Level I hearing acuity in one ear and Level III hearing 
acuity in the other ear equates to a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII.

The Board notes that it also considered the alternative 
rating scheme for exceptional patterns of hearing impairment 
and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) and 
(b).

Rating hearing loss disability involves the mechanical 
application of rating criteria to the results of specified 
audiometric studies.  Here, such application results in a 
non-compensable rating.  Even if the veteran's non-service-
connected ear is considered in the rating determination, the 
veteran's total hearing loss would still not be impaired 
enough to reach a compensable level.  The preponderance of 
the evidence is against the veteran's claim, and it must be 
denied.  Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  The assigned 
noncompensable disability rating is appropriate based on the 
audiometric results in this case.

In sum, the Board concludes that the veteran's right ear 
hearing loss disability does not warrant a compensable rating 
at any time since the effective date of service connection.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

2.  Entitlement to an initial compensable evaluation for 
otitis media of the right ear. 

The veteran's otitis media of the right ear, is currently 
assigned a noncompensable evaluation, effective July 27, 
2000, pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6200.  
The veteran seeks a higher rating.

According to Diagnostic Code 6200, a compensable 10 percent 
rating for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) is warranted during 
suppuration, or with aural polyps. 38 C.F.R. § 4.87, 
Diagnostic Code 6200.

The evidence does not show that the veteran's service-
connected otitis media results in chronic suppuration or 
aural polyps.  The VA examination report in January 2002 
noted that the veteran's right ear had good light reflex and 
clearly visible landmarks.  In addition, there was no sign of 
inflammation, scaling, or edema.  This report made no mention 
of aural polyps or suppuration.  The Board acknowledges that 
in a January 2002 VA Medical Center (VAMC) treatment record, 
the examiner noted periodic drainage.  The extent or duration 
of this drainage was not noted.  

As mentioned above, the veteran was scheduled for a VA 
examination in June 2004.  The veteran failed to report for 
this examination.  Given that the evidence of record does not 
indicate that the veteran has chronic suppuration or aural 
polyps and the veteran has not shown good cause for failing 
to report to his scheduled VA examination, the Board finds 
that this claim for an initial compensable evaluation for 
otitis media of right ear must be denied.  See 38 U.S.C.A 
§5107 (West 2002); 38 C.F.R. § 3.655 (2006). 

3. Entitlement to an initial compensable evaluation for 
tympanic membrane perforation of the right ear. 

The veteran's perforation of the tympanic membrane of the 
right ear is currently assigned a noncompensable evaluation, 
effective July 27, 2000, pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6211.  A noncompensable evaluation is the 
only, and therefore the maximum, rating available under 
Diagnostic Code 6211.  Consideration of this disability under 
other, compensable, Diagnostic Codes is also not warranted 
where the veteran's perforation of the tympanic membrane is 
not shown to result in any other impairment of the right ear.  
In so stating, the Board notes the veteran has also been 
awarded service connection for hearing loss and otitis media 
in the right ear, and those issues have already been 
considered above.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b)(1) (2005).  This requires 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  In this case, however, 
there is no evidence that the veteran has required frequent 
hospitalization due to this service-connected disability, nor 
is there evidence of marked interference with employment.  
The Board notes the veteran's contention in his March 2007 
Written Brief Presentation that excessive drainage from his 
right ear interfered with his position as a salesman.  
However, no evidence of record has been submitted to support 
such a statement. 

As such, an initial compensable evaluation for right ear 
tympanic membrane perforation is not warranted.


ORDER

Entitlement to an initial compensable evaluation for hearing 
loss of the right ear is denied.

Entitlement to an initial compensable evaluation for otitis 
media of the right ear is denied.

Entitlement to an initial compensable evaluation for tympanic 
membrane perforation of the right ear is denied.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


